El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
Esta es una acción en cobro de dinero por arrendamien-: tos de servicios profesionales.
El demandante Miguel Zavaleta alega su condición de abogado, admitido a postular' ante los tribunales insulares, y que como tal abogado y desde el mes de marzo de 1915, basta el de agosto de 1919, a petición y requerimento del deman-dado prestó a éste sus servicios profesionales en la defensa de seis casos civiles, y que dichos servicios valen razona-blemente la suma de $3,482.90, según cuenta detallada que se une a la demanda.
El demandado después de excepcional' la demanda por falta de causa de acción y solicitar que el demandante enu-merara separadamente los servicios prestados -en cada caso, como diversas cansas de acción, contestó la demanda ha-ciendo una exposición detallada de los servicios prestados por el demandante en cada caso a los que no les reconoce mérito alguno y negando que dichos servicios sean todos los que hace constar el demandante en su cuenta y negando además, que ellos o los que resulten prestados valgan la cantidad en que se justiprecian por dicho demandante.
Resuelto este caso por la corte inferior, dictó sentencia concediendo al demandante la suma de $3,335, y contra esta sentencia se ha establecido el presente recurso, señalándose por el apelante los siguientes errores:
“I. — La corte cometió error al declarar sin lugar la excepción previa general de falta de causa de acción presentada por el de-mandado.
“II. — La corte cometió error al declarar sin lugar la moción del *468demandado solicitando se separaran las causas de acción alegadas en la demanda.
‘ ‘ III. — La corte cometió' manifiesto error al considerar que los servicios del demandante tenían un valor de tres mil trescientos treinta y cinco dollars ($3,335.00).”
Se afirma por el apelante en sn primer error que la de-manda no aduce hechos suficientes para determinar una causa de acción y se funda en que no se alega en qué forma se convino la prestación de los servicios profesionales del demandante. En lá demanda se alega que los servicios del demandante fueron prestados a petición y requerimiento del demandado y dice el valor razonable de los mismos. De estas alegaciones se puede ver claramente que no liubo con-venio en cuanto al valor fijo o cuantía de los honorarios del demandante y por eso es que debía expresarse en la de-manda el valor razonable o justiprecio de los servicios que fueron prestados como así se hizo por el demandante. La demanda, por tanto, se lia fundado en el artículo 1486 del Código Civil y olla contiene todos los elementos que indica dicho precepto, haciendo buena y suficiente la demanda.
En los casos do Freyre v. Sucn. de A. Sevillano, 28 D. P. R. 397, y de Barceló v. Díaz, 29 D. P. R. 170, en los que se trata de reclamaciones análogas, sobre cobro de honora-rios, las demandas en dichos casos son muy semejantes y esta Corte Suprema las declaró suficientes. En el primer caso citado, se dijo por esta corte:
“Aunque la demanda no es un modelo de alegación, sin embargo expone lo bastante para que los demandados supieran que les cobran servicios profesionales prestados a su causante en varios pleitos, sin precio convenido, ya que éste no se alega, por lo que, de acuerdo con el artículo 1486 del Código Civil puede cobrarse lo que razonablemente valgan.”
Y en el segundo caso, supra, se dijo asimismo por esta corte:
*469“La excepción previa fué debidamente desestimada, ya si se con-sidera la demanda aisladamente y sin referencia alguna al pliego de particulares, o si se le considera como que comprende las parT tidas contenidas en tal pliego e interpretadas en relación con ellas.”
“En una acción por servicios prestados, donde bay más o me-nos ineertidumbre acerca de los fundamentos de la reclamación puede propiamente hacerse en la demanda una alegación basada en un contrato expreso y otra en un valor razonable (quantum meruit . . . .” 2 K. C. L. 1057.
Otro reparo que se hace a la demanda es de ser defec-tuosa porque no alega cuándo se creó el derecho de acción en favor del demandante de manera que el demandado pueda conoc'er si la acción ha o no prescrito. Junto a la demanda se presentó para que formara parte de la misma la cuenta detallada de dichos servicios, expresándose la fecha en que tuvieron principio y término , de los mismos. Se hace fácil conocer de ese modo en forma clara y precisa cuándo se originó la causa de acción en este caso.
El segundo error se refiere a la negativa de la corte inferior de ordenar que el demandante expusiera separada-mente las diferentes causas de acción. El caso de Barceló v. Días, supra, resuelve dicho punto por haberse decidido en el mismo idéntica cuestión diciéndose en dicho caso que las partidas comprendidas en el pliego de particulares no constituyen causas distintas de acción, sin la necesidad por tanto que se aleguen separadamente en la demanda.
En los dos últimos errores apuntados, el apelante ataca la apreciación que de la prueba hizo la corte inferior. En tal sentido dicha corte inferior, al examinar la evidencia cjue fué practicada de una y otra parte, y luego de.pesar el testimonio de los peritos que declararon acerca del valor ra-zonable de los servicios que fueron prestados por el de-mandante y de aplicar el juez su discreción y conocimiento en cuanto a la importancia y valor de los mismos, fijó su *470cuantía en la cantidad de $3,335 y siguiendo la jurispruden-cia que de modo constante y uniforme tiene sentada esta Corte Suprema, no cabe revisar la apreciación que dicha corte inferior hizo de tales servicios a menos que se demos-trara pasión, prejuicio o manifiesto error, y ninguno de es-tos extremos resulta de la prueba.
El apelante por otra parte insiste al discutir estos últi-mos errores que los servicios del demandante fueron inú-tiles e inefectivos e imputándole cierta negligencia en el desempeño de los mismos. Realmente, como afirma el ape-lado, ni en la contestación, como defensa, ni de la prueba, aparece que los servicios del demandante fuesen inefectivos y que fuera negligente en el desempeño de los mismos. Llama la atención de que el abogado del apelante que fué socio del demandante cuando tuvo lugar la prestación de los servicios, admite que el demandante tiene más competencia que él en las cuestiones substantivas, aunque niega que la tenga, igual al abogado apelante, en las de procedimiento. Esta argumentación del apelante tiene la significación- del papel importante que el demandante desempeñó en todos los asuntos en que intervino como abogado del demandado, ya que el estudio del derecho civil substantivo fué realizado en todos los casos envueltos en este pleito por el demandante.
Como la negligencia que el apelante atribuye al deman-dante se suscita en esta apelación por primera vez, es cues-tión que no puede ser objeto de nuestra consideración en este recurso.
Por las razones expuestas la sentencia de la corte inferior debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.